UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-1150


MITCHELL L. HARRIS,

                   Plaintiff - Appellant,

             v.

KENT ENGLAND, Store Manager of Giant Foods; BERNARD NIMMONS,
Produce Department Supervisor of Giant Foods; TORA TOFT, HR Coordinator;
DONELL WILLIAMS, Direct Supervisor; DR. AMBAR MATTA, General
Surgeon; JAMES SPENCER, Store & Department Manager; TYLER LAZENBY,
Store & Department Manager; TOM ROGERS, UFCW 400 Union Representative;
SADIA U. RAHMAN, MD, QSAPMA, QMHCM; BARRY F. WALTER, MD,
FACS; ANNE W. BARRERA, Legal Assistant; KEISHA MCCANTS, Paralegal
Assistant; RUSTY, Paralegal Assistant; BERNARD G. FEORD, VSB 28821,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:20-cv-01509-LMB-MSN)


Submitted: August 30, 2021                              Decided: September 29, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Mitchell Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Mitchell L. Harris appeals the district court’s order dismissing his complaint

pursuant to 28 U.S.C. § 1915(e)(2). We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Harris v.

England, No. 1:20-cv-01509-LMB-MSN (E.D. Va. Jan. 26, 2021). We deny Harris’

motion for default judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3